ORDER

We consider whether we should vacate the court’s October 24, 2005 procedural order dismissing Hollis Lewis’s petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination for and instead dismiss the petition as untimely.*
Upon consideration thereof,
IT IS ORDERED THAT:
The court’s October 24, 2005 order dismissing Lewis’s petition for review is vacated, the mandate is recalled, and the petition is reinstated for the limited purpose of dismissing on another ground.

The order dismissing Lewis’s petition as untimely is issued simultaneously with this order.